Citation Nr: 1433319	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In January 2014, the appellant testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's spouse did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC Fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here.  As the law and not the facts are dispositive, no further VCAA duty to assist or duty to notify are necessary.  Moreover, she informed VA in writing in March 2014 that she had submitted all documents in support of her appeal.  To the extent that there is a duty to attempt to verify service, such limited duty has been met.

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2013).  The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal.  Moreover, she informed VA in writing in March 2014 that she had submitted all documents in support of her appeal.

Analysis

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  Section 1002(d) of that Act defines a person eligible for such a payment as any person who (1) served: (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In addition, Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  In this case, as an initial matter, the Board notes that the appellant's spouse filed a claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund in February 2009.  He died in July 2009, and the appellant has since continued to prosecute the claim.  Thus, under Section 1002(c)(2), the appellant is a surviving spouse and is thus potentially eligible for the benefit. 

The outcome of this appeal turns on whether the appellant's spouse had the requisite military service.  For the purpose of establishing entitlement, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c).  As noted previously, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify alleged service in the Philippine Army, VA cannot consider a claim for benefits based on that service.  Soria v. Brown, 118 F.3d 748, 749 (1997); see also Palor Nicholson, 21 Vet. App. 325, 331 (2007).

The appellant contends that her spouse served with the USAFFE (U.S. Armed Forces Far East) during World War II in a unit designated as "M Co, 3rd Bn, 33rd Inf. 31st Div (F24)", from September 3, 1941 to February 25, 1946.  She submitted her spouses Certification of Service from the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General (AGNRS2), dated in December 1997, showing that he served in the USAFFE from September 1941 to February 1946.  In addition, she submitted a document with no official heading dated in December 1975, and signed by the "Asst Adjutant General", similarly showing that her spouse served with the USAFFE from September 1941 to February 1946.  She also submitted documents from the Philippine Veterans Affairs Office, including an Application for Old Age Pension filed in July 1990, and a copy of a check from the Treasurer of the Philippines, for the account of the Philippine Veterans Office, made payable to the appellant as the surviving wife.   

In May 2010, the RO requested a determination from the United States service department as to whether the appellant's spouse had recognized service in the U.S. Armed Forces, including as a recognized guerrilla.  The RO included a copy of the appellant's spouse's AGNR2.  In September 2010, the National Personal Records Center (NPRC) responded by indicating that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  

Following the RO's September 2011 receipt of appellant's spouse's service record, "W.D.A, A.G.O., Form No. 24", covering the dates from September 1941 to February 1946, the RO made two additional requests to the NPRC for a determination as to whether the appellant's spouse had recognized service in the U.S. Armed Forces, including as a recognized guerrilla.  These requests included the information submitted by the appellant and her spouse regarding the dates and nature of the spouse's service during World War II, including the multiple supporting documents discussed herein.

The NPRC informed the RO in December 2012 and again in January 2013 that no change was warranted in the prior negative service verification. 

As set forth above, the NPRC has, on three separate occasions, certified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. VA is bound by that certification.

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  These documents were not issued by a United States service department, and do not contain the necessary information to establish entitlement to the benefit sought.  Although the Board acknowledges that the appellant has submitted multiple documents, these documents do not establish service on behalf of the United States Armed Forces as required by law and regulation.  As such, these documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

With respect to the concerns that the appellant expressed in the September 2011 notice of disagreement regarding a discrepancy in the spelling of her spouse's last name with the use of the letter "s" instead of "z", the Board notes that the NPRC was asked to verify service under both spellings.

In consideration of the evidence of record, the Board finds that the appellant has not submitted any service document that establishes her spouse's service as a soldier or recognized guerrilla with the U.S. Armed Forces.  The Board has considered the appellant's contentions made in writing and at the January 2014 Board hearing that her spouse did serve with the U.S. Armed Forces during World War II; however, VA is bound by the service department's certification with respect to her spouse's status.  In this case, the service department has considered the question of the military status of the appellant's spouse on several occasions, including three separate reviews of the documentation of record and discussed herein.  However, each time the NPRC considered the question of the service of the appellant's spouse, it returned a negative response.  In light of the service department's certification that the appellant's deceased spouse did not have service in the Philippine Commonwealth Army or as a recognized guerrilla with the U.S. Armed Forces, the Board finds that the preponderance of the evidence is against the claim.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


